In re Winn-Dixie Louisiana, Inc.; — Defendants); applying for writ of certiorari and/or review; Office of Workers’ Compensation, Dist. No. 4, No. 93-09426; to the Court of Appeal, Third Circuit, No. CA95-1635.
Granted. Judgment of the court of appeal is reversed insofar, as it reversed the hearing officer’s finding that plaintiff failed to prove temporary total disability. Case remanded to the court of appeal to consider the issue of supplemental earnings benefits.
CALOGERO, C.J., not on panel; recused.
JOHNSON, J., would deny the writ.